Citation Nr: 1000224	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for sinus problems.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Daniel Rethmeier, Esq.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
February 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota that granted service 
connection for bilateral hearing loss with a non-compensable 
rating (zero percent), effective October 16, 2007, and that 
denied the Veteran's claims for service connection for sinus 
problems and a low back disability.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On VA examination in February 2008 and March 2009, the 
Veteran had level I hearing bilaterally.

2.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of any 
sinus disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2009).

2.  Service connection for sinus problems is not warranted.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims for a compensable initial 
rating for bilateral hearing loss and for service connection 
for sinus problems, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

With regard to the Veteran's claim for a compensable rating 
for his service-connected bilateral hearing loss, the Board 
notes that where service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required since the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the rating of the disability does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is 
nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements).  Nevertheless, the Board finds that a letter dated 
May 2008 fully satisfied the notice requirements of the VCAA 
with respect to the Veteran's claim for an increased initial 
rating.

With regard to the Veteran's claim for service connection for 
sinus problems, the Board finds that letters dated in October 
2007 and September 2008 fully satisfied the notice 
requirements of the VCAA with respect to this claim, which 
was readjudicated following issuance of the later notice by 
way of October 2008 and April 2009 Supplemental Statements of 
the Case (SSOCs)

The Board also concludes that VA's duty to assist has been 
satisfied.  All of the Veteran's service treatment records 
have been associated with the claims file, and all of the VA 
treatment records and private treatment records identified as 
relevant have also been associated with the claims file.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established in-service event, 
injury, or disease, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2009);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for a compensable rating 
for his service-connected bilateral hearing loss, the Veteran 
was provided with VA examinations in February 2008 and March 
2009.  The Board finds these VA examination reports to be 
thorough and adequate upon which to base a decision with 
regard to this claim.  The VA examiners noted that they 
reviewed the entire claims file, personally interviewed and 
elicited a history from the Veteran, and examined him.

With regard to the Veteran's claim of entitlement to service 
connection for sinus problems, the Board finds that no VA 
examination is necessary in order to make a decision on this 
claim, as there is no credible lay or medical evidence of in-
service complaints or a continuity of symptomatology since 
service, and no competent evidence otherwise relating any 
current complaints to service.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2009).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2009).  When a 
veteran timely appeals an initial rating for a service-
connected disability within one year of the rating decision, 
VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for periods of time 
since the filing of his claim when his disability may have 
been more severe than others.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2009).  The ratings for disability compensation 
for hearing loss are determined by the mechanical application 
of the criteria in Table VI and Table VII.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).

As noted above, the February 2008 rating decision granted 
service connection for bilateral hearing loss and rated it as 
non compensable under Diagnostic Code 6100, effective from 
October 16, 2007.  See 38 C.F.R. § 4.85 (2009).  The Veteran 
seeks a higher initial rating.

A February 2008 VA audiological summary report of examination 
reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
10
10
15
50
50
31.2
5
LEFT
10
10
10
55
50
31.2
5

Speech recognition ability (using Maryland CNC word lists) 
was measured as 96 percent for the right ear and 100 percent 
for the left ear.  Using Table VI of 38 C.F.R. § 4.85, these 
audiological testing results correlate to level I hearing in 
both ears.  Using Table VII (Diagnostic Code 6100) of 38 
C.F.R. § 4.85, the combination of level I hearing in both of 
the Veteran's ears corresponds to a noncompensable disability 
rating.  As noted above, the ratings for disability 
compensation for hearing loss are determined by the 
mechanical application of the criteria in Table VI and Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

A March 2009 VA audiological summary report of examination 
reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
Avg
RIGHT
15
15
20
60
65
40
LEFT
15
20
15
65
60
40

Speech recognition ability (using Maryland CNC word lists) 
was measured as 98 percent for both ears.  Using Table VI of 
38 C.F.R. § 4.85, these audiological testing results 
correlate to level I hearing in both ears.  Using Table VII 
(Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination 
of level I hearing in both of the Veteran's ears corresponds 
to a noncompensable disability rating.

There is no objective evidence of record to indicate that the 
application of the rating criteria, as established, is 
inadequate to rate the Veteran's hearing loss disability. 
Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating on a schedular basis.

Additionally, there is no evidence showing that an increase 
would be warranted on an extraschedular basis for hearing 
loss.  Specifically, there is no evidence relative to either 
disability showing an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2008).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  The current evidence of record 
does not demonstrate that hearing loss has resulted in 
frequent periods of hospitalization or in marked interference 
with employment. § 3.321.  The Board has considered the 
finding of the VA examiner that the Veteran's hearings loss 
had a significant impact on occupational activities because 
his difficulty hearing contributed to poor social 
interaction.  However, it is undisputed that service-
connected disability can have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.

Furthermore, the Board notes that the decibel loss and speech 
discrimination ranges designated for each level of hearing 
impairment in Tables VI and VIA were chosen in relation to 
clinical findings of the impairment experienced by veterans 
with certain degrees and types of hearing disability.  In 
support of this finding, the Board points to the regulatory 
history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the 
rating criteria for hearing loss were last revised, effective 
June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In 
forming these revisions, VA sought the assistance of the 
Veteran's Health Administration (VHA) in developing criteria 
that contemplated situations in which a Veteran's hearing 
loss was of such a type that speech discrimination tests may 
not reflect the severity of communicative functioning these 
veterans experienced or that was otherwise an extreme 
handicap in the presence of any environmental noise, even 
with the use of hearing aids.  VHA had found through clinical 
studies of veterans with hearing loss that when certain 
patterns of impairment are present, a speech discrimination 
test conducted in a quiet room with amplification of the 
sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  The decibel 
threshold requirements for application of Table VIA were 
based on the findings and recommendations of VHA.  The 
intended effect of the revision was to fairly and accurately 
assess the hearing disabilities of veterans as reflected in a 
real life industrial setting.  59 Fed. Reg. 17295 (April 12, 
1994).  Accordingly, the Board finds that functional 
impairment due to hearing loss that is compounded by 
background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal 
conversations is a factor contemplated in the regulations and 
rating criteria as defined.  The simple fact that the 
Veteran's hearing disability does not satisfy the numerical 
criteria for a compensable rating under these criteria, to 
include the criteria specifically designed for the type of 
real-world impairment experienced by the Veteran, does not 
place his symptomatology outside of that contemplated by the 
rating schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria 
set forth in the rating schedule.  Thus, the Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

B.  Sinus Problems

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2009).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Veteran claims that he began experiencing sinus problems 
during active duty in the United States Army between January 
1970 and February 1972, and that he has had continuity of 
symptomatology since that time.  See Form 21-526, October 
2007.

As an initial matter, the Board notes that the Veteran's 
service treatment records are negative for any complaints of 
sinus problems.  In February 1970, and again in May 1970, the 
Veteran was seen for complaints of coughing and soar throat.  
No diagnoses were noted.   In fact, in a report of medical 
history completed in November 1971 for separation, the 
Veteran specifically denied any history of sinusitis.  He 
also denied any history of ear, nose, or throat trouble, and 
any history of frequent or severe headaches.  Shortly 
thereafter, the Veteran was hospitalized for a one week 
period in January 1972 to February 1972 in relation to a 
reported history of drug use.  Clinical records associated 
with that admission show that he underwent several thorough 
physical examinations, none of which resulted in findings of 
any sinus problems.

Although the claims file contains several VA and private 
facility treatment records dated since 2007, none of these 
records reflect any diagnosed sinus condition or complaints 
of any sinus problems.  In fact, an October 2007 VA 
examination report relating to possible exposure to Agent 
Orange reflects that the Veteran's eyes, ears, nose, and 
throat were all examined and that the Veteran specifically 
denied any nasal obstruction.  A December 2007 VA treatment 
record reflects again that, with regard to a review of the 
Veteran's head, eyes, ears, nose, and throat, he had "no 
complaints" except for increased mucous discharge in the 
morning.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of a claimed disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Without a current diagnosis, there may be no service 
connection for the claimed disabilities.  See id.  The Board 
has considered the Veteran's report in his claim (the only 
report) of experiencing "sinus problems" since service.  In 
fact, as noted, the only clinical records in the past two 
years that addressed the Veteran's head, eyes, ears, nose, 
and throat, show no evidence of sinus problems.

Certainly, he is competent to report experiencing sinus 
problems, and so to that extent, his report is competent.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  However, 
even presuming that the Veteran has a current sinus disorder, 
the Board finds that there is no credible evidence of the 
onset of any chronic sinus problems in service, or of any 
continuity of symptomatology thereafter.  

In this regard, the Board has considered the decision in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding 
that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, 
the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that the Veteran specifically denied 
having any history of sinusitis or related symptomatology at 
separation, there was no objective evidence of any sinus 
problems during his separation examination or during the 
course of several physical examinations during his subsequent 
hospitalization, no evidence of any post-service treatment 
whatsoever, and no evidence of Veteran reporting any sinus 
problems until he filed his claim for service connection in 
October 2007.  For these reasons, the Board finds the 
Veteran's report of chronic problems in service and since 
service to not be credible.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
sinus problems, and the benefit-of-the-doubt rule provided in 
38 U.S.C.A. § 5107(b) is not for application.  There is not 
an approximate balance of evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for sinus problems is 
denied.




REMAND

The Veteran seeks entitlement to service connection for a low 
back disability.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

The Veteran claims that his low back disability began in 
active service.  See Form 21-526, October 2007.  The Board 
notes that the Veteran does not assert that he incurred any 
particular low back injury in service.  

A September 2007 VA radiology report reflects an impression 
of moderately advanced degenerative disk disease (DDD) and 
facet joint disease at the L5-S1 level, left greater than 
right.  Clearly, the Veteran has a current low back 
disability.

With regard to whether the Veteran's low back disability is 
related to service, the Board notes that although the Veteran 
asserts that his low back disability began in service, his 
service treatment records are negative for any complaints of 
any back problems.

A December 1996 private treatment record prepared by Dr. 
M.O., a private chiropractor, reflects that the Veteran 
reported experiencing back pain for a few weeks and that he 
was not sure what caused it, and that he offered the 
possibilities of changing a tire on his truck or twisting it 
the wrong way after bumping into a counter at home.  The 
Veteran reported to Dr. M.O. a history of low back pain, with 
the worst bout of pain occurring back in 1982 or 1983, for 
which he reported receiving chiropractic treatment from Dr. 
R., a chiropractor in the Plymouth area.  An "x-ray review" 
portion of the record reflects impressions of, among other 
things, severe decreased disk space at L5-S1.

More recently, Dr. M.O. prepared an April 2008 letter for the 
Veteran "to whom it may concern" in which he wrote, among 
other things, that while the Veteran first presented in his 
office complaining of back problems in December 1996, the 
Veteran reported to Dr. M.O. a history of experiencing low 
back problems since his active military service and that he 
had received treatment at VA medical facilities for the last 
35 to 40 years.

The Board notes that the Veteran has not been provided with a 
VA examination relating to his claim for service connection 
for a low back disability.  As noted above, VA's duty to 
assist includes providing a veteran with a medical 
examination when the record (1) contains competent evidence 
that the veteran has a current disability, (2) contains 
evidence indicating that the disability is related to 
service, and (3) does not contain sufficient medical evidence 
for VA to make a decision, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Because the treatment 
records associated with the claims file clearly reflect that 
the Veteran has a current low back disability, and because he 
reported to his chiropractor a history of low back problems 
since service for which he received chiropractic treatment as 
early as 1982 or 1983, the Board finds that VA is under an 
obligation to provide the Veteran with an examination in 
connection with his claim.  See McLendon v. Nicholson, supra 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement of a VA examination).

As noted above, the April 2008 letter from Dr. M.O. reflects 
that the Veteran reported receiving treatment for his low 
back at the VA medical center since around February 1972 (the 
past "35 to 40 years").  VA has a duty to assist the 
Veteran in obtaining all potentially relevant documents to 
substantiate his claim, including medical evidence either to 
verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), 
(b) (West 2002); 38 C.F.R.§ 3.159(c) (2009).  Therefore, an 
attempt should be made to obtain all of the Veteran's VA 
treatment records relating to his low back condition dated 
from February 1972 (when he was discharged) to present.  See 
Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records 
created by VA are considered constructively part of the 
record and should be associated with the claims file); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the above noted April 2008 letter from Dr. M.O. 
reflects that he reported having treated the Veteran from 
December 1996 through September 2007, yet the Veteran only 
submitted a handful of records from Dr. M.O. directly to the 
RO.  As noted above, VA has a duty to assist the appellant in 
obtaining all potentially relevant medical records.  38 
U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) 
(2009).  Therefore, an attempt should be made to obtain 
copies of all private treatment records from Dr. M.O. dated 
December 1996 through September 2007 and to associate them 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Seek clarification from the Veteran as 
to which VA facilities provided treatment 
for his back complaints since 1972.  
Thereafter, obtain copies of all of the 
Veteran's VA treatment records relating to 
his low back dated from February 1972 to 
September 2007, and from February 2008 to 
present.  Any records obtained should be 
associated with the claims file.  If these 
records are found to be unavailable, this 
should be specifically noted in the claims 
file.

2.  Obtain all private treatment records 
relating to the Veteran's low back dated 
1980 to 1996 from Dr. R., a chiropractor in 
the Plymouth area.  Request that the 
Veteran prepare a Form 21-4142 
authorization for that purpose.  Any 
records obtained should be associated with 
the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

3.  Obtain all private treatment records 
relating to the Veteran's low back dated 
December 1996 to September 2007 from Dr. 
M.O., a private chiropractor in Buffalo, 
Minnesota.  Request that the Veteran 
prepare a Form 21-4142 authorization for 
that purpose.  Any records obtained should 
be associated with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

4.  After the above development has been 
completed, the Veteran should be afforded 
an appropriate VA examination to determine 
the nature and etiology of any current low 
back disability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.

The examiner should review all pertinent 
records associated with the claims file, 
to include the Veteran's service treatment 
records, VA treatment records, and his 
private treatment records.  The examiner 
should indicate whether it is at least as 
likely as not (meaning likelihood of at 
least 50%) that any current low back 
disability is related to service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

5.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


